Title: To John Adams from William Vernon Sr., 10 April 1779
From: Vernon, William Sr.
To: Adams, John


     
      My Dear Sir
      Boston 10th. April 1779
     
     The preceeding is copy of my last, of the 17th. Decr. by the Alliance Frigate, who sail’d the 14th. Janry. I hope she is safly arrived with you?
     I have your esteemed favor of the 2nd. Decr. by which I find my Son, is happily situated at Montauban, with Mr. Revallat aine, a Gentleman of good Character, with whom he will have opportunity of acquireing many advantages. It gives me real Pleasure to hear, he is deligent, I hope he will conduct himself with strict decorum and propriety, avoid the foibles and extravagances that Youth too commonly run into. I know this requires advice and frequent precautions, to shun the company of the vicious and debauchee; I beg he may as often receive this from you sir as you write him.
     The Dean Frigate sail’d upon a Cruise with the Alliance the third day, after they sail’d, parted with her, has sent into this Port, the Ship Viper of 18 Guns 75 Men, from Liverpool, is since arrived at Martineco, taken nothing more, except a light Ship in ballast from N York for Portugal, going for Wines, for use of the British Army and Fleet, which he burnt.
     The Genl. Gates Capt. Waters and Sloop Providence Capt. Rathburn sail’d in Decr. The former sent into this Port a Schooner from Malaga, loaded with Wines, Brandy and Fruit, for the Army and Navy at N York, since that in company with this States Brigantine Hazzard, they have taken and sent into this Harbour, a Privateer Brigantine from Antigua of 18 Guns 95 Men, a Brigantine from Halifax loaded with dry Fish and Mackreil for the W. India Islands, both in Port.
     The Sloop Providence captured a Schooner from Quebec, for N York, with Flour, a Brigantine from Jamacia with upwards of 300 hhds. of Rum and Sugar, neither of them arrived, supposed to be lost or retaken. A Brigantine from Jamacia with Rum, Sugar &c. &c. a large Brigantine from Ireland with 8000 bushels of Oats for N York. A Ship from Glascow with Provisions and dry Goods for Jamacia, all safty in Port and sold for £240,000.
     The Warren, Ranger and Queen of France sail’d the 13th. March in company upon a Cruise, have heard nothing of either since they Sail’d. The Frigates Providence and Boston and sloop Providence sail’d the 13th. Instant to Cruise in this Bay for Six days, after that Time the Ship Providence to return to Nantasket Road, to wait the Orders of Congress for some particular service, the others to continue their Cruise to the Southward.
     
     
      17 April
     
     We are now at the 17th. April. The Genl. Gates arrived here Yesterday, taken nothing since the above. She left the Dean Frigate at Martineco Careening.
     This morning the Warren returned into Port, parted with the Ranger and Queen of France last sunday, Westward of Georgies Shoals in a thick fog, on the 7th Instant they fell in with the Privateer Schooner Hibernia of 8 Guns 45 Men from N York which they took gained intelligence of a Fleet of Transports from York with Stores and supplys on board for Brigadeer Genl. Campbells plundering Army at Georgia. They fell in with them the next day, fifteen Leagues from Cape Henry in 15 fathoms Water. Captured the Ship Jason of 20 Guns 150 Men, commanded by Capt. Porterfield, commissioned by Admiral Gambier, convoy to the Fleet, the Ship Maria 16 Guns 84 Men, Brigantine Patriot, Brigantine Prince Frederick, Brigantine Bachelor, Brig­antine John and Schooner Chance, all of which was Loaded with Provisions Stores and dry Goods for Georgia. They had a Col. Campbell, a Hessian Col., Two other Field Officers, besides Twenty one Commissioned Officers of inferiour Rank on board, not any privates, besides Officers Servants, together with a multitude of Tory Merchants and Traders from York. Their is on board this Fleet compleat accoutriments for mounting a Regiment of Light Dragoons, they expected to raise in the Southern States. This my dear Sir is a Capture of much consequence and of the greatest importance will give Genl. Lincoln such an advantage over the half starved Troops of Campbell, that we may every moment expect to hear, they are Burgoyned in the State of Georgia.
     
     
      22 April
     
     The 22nd. April this day the Ranger and Queen of France with all the above Prizes got safe into this Harbour.
     A few days past a Cutter Arrived here in 42 days from Brest, with despatches for Congress and his Excellency the Plenipotentiary from the Court of France. The despatchs were immediatly sent forward.
     By this Vessel we have the pleasure of hearing the Alliance arrived at Brest in Three Week passage. Not one syllable of News Transpires, we are impatient of hearing what is doing on your side of the Water, some grand secrets, are in the Cabinet Councils, that the Public wish to have handed out. I hope no dishonorable Peace will take place, we had rather linger out this distructive War, for Years, then leave our Enemies incircled about us, from Nova Scotia to the Froridas, with perhaps the Loss of the Fishery, while we are left only to Possess the skirts of the Shores. These are horrible Ideas, that I hope will be absorbed in Conquest and utter extirpation of our Enemies from the Continent of America and end in glorious Peace.
     
     
      25 May
     
     We are arrived at the 25th. May, shall continue my Narrative of our little American Navy. Yesterday got safe into Port, a Prize Brigantine from N York bound to Quebec, Loaded with sugar, Coffee and Tobacco, taken by the Boston the 14th. instant, who was on her way to the Delaware, in order to join the Confederacy and ship Deane that were in that River. The sloop Providence arrived at Bedford a few days past, carried in with her, the Armed Brigantine Deligent, fitted out by Admiral Gambeir, of 14 Guns 57 Men, Commanded by a Leiutenant of one of the British ships, they had 9 Men Kill’d and 19 Wounded. The Providence 4 Killd and 8 Wounded. This was an obstinate contest, bravery of our Officers and Men obtained the conflict. She also brought in with her a Schooner with 520 bbls. of Rice, retaken from the Enemy. This Vessil was Loaded at Charles-Town on Account of the United states, for this Place.
     The Ranger and Queen of France are nearly ready to sail again on a Cruise.
     
     Boston 30th July 1779
     Capt. Hopkins of the Warren, and Capt. Olney of the Queen of France are suspended, for breach of Orders: Capt. Saltonston Saltonstall takes command of the former and Capt. Rathburn of the later, by Orders from Congress.
     The ship Providence, Ranger and Queen of France sailed on a Cruise, in company the 7th. June, with a view of intercepting the Enemys Ships from Europe and West Indies. The Boston and Confederacy have sent into the Delaware, an Armed ship from N York of 20 Guns and 70 or 80 Men, belonging to Liverpool fitted out as a Cruiser, as also Two Vessils from the West Indies with Rum &c.
     The Warren, sloop Providence and Brigantine Deligent, together with Sixteen sail of Armed ships and Brigantines from 14 Guns to 20, taken up by this State, saild the 19th. Instant July, in order to dispossess the Enemy, who have taken Possession of Penobscot, with about 800 Land Forces and Six or Seven Armed ships and Brigantines from Halifax. The Troops are mostly Scotch with their Familys, their intentions are to make settlement in the Eastern part of this state. We are impatiently waiting to hear the event of this Expedition. Genl. Lovel commands the Troops (which are cheifly collected in the Eastern Countys) from this State being fifteen hundred?
     As to the operations of the Enemy at New York, I shall refer you to the News Papers, where you will find Clinton and Tryon with the most Infernal crew, that ever Heaven permited to ravage and desolate the Earth, let loose upon the defenceless Towns on the Sea Coast of the State of Connecticut, destroying burning, Murdering of Old Men and Children, with every species of brutal behaviour, that the most Savage Indians ever transacted. Certainly this may with ease be retaliated upon the Coast of Britain with a small force, and little danger. We are infatuated with unrighteous lenity, if we delay it a moment.
     This you will receive by the Mercury Packet Capt. Sampson, whom we have sent by Order of Congress with dispatches for Doctr. Franklin and Count De Vergennes, that we wish may arrive safe—the New Papers we direct to Doctr. Franklin. I salute you being with great sincerity Yr. Obedt. Hble servt.
     
      Wm. Vernon
     
     